

115 HR 5917 IH: Professional’s Access to Health Workforce Integration Act of 2018
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5917IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to award grants for career support for
			 skilled, internationally educated health professionals, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Professional’s Access to Health Workforce Integration Act of 2018. 2.FindingsThe Congress finds the following:
 (1)According to the Association of Schools of Public Health, projections indicate a nationwide shortage of up to 250,000 public health workers by 2020.
 (2)According to the Bureau of Labor Statistics, the registered nurse workforce is projected to have 1,088,400 job openings by 2024 due to growth and replacement needs.
 (3)Similar trends are projected for other health professions indicating shortages across disciplines, including within the fields of neurology physicians (about 1,000 by 2025), geriatric physicians (nearly 27,000 by 2025), mental and behavioral health, primary care (up to 43,100 by 2030), and community and allied health.
 (4)A nationwide health workforce shortage will result in serious health threats and more severe and costly health care needs, due to, in part, a delayed response to food-borne outbreaks, emerging infectious diseases, natural disasters, fewer cancer screenings, and delayed treatment.
 (5)Vulnerable and underserved populations and health professional shortage areas will be most severely impacted by the health workforce shortage.
 (6)According to the New American Economy, World Education Services (WES), and Migration Policy Institute (MPI), nearly 2,000,000 college-educated immigrants in the United States are unemployed or underemployed in low-skilled or semiskilled jobs that fail to draw on their education and expertise.
 (7)According to the New American Economy, WES, and MPI report using data from 2009 to 2013, 27 percent of highly skilled and internationally educated naturalized citizens, 33 percent of highly skilled and internationally educated legal permanent residents, and 10 percent of highly skilled and internationally educated temporary visa holders were unemployed or underemployed.
 (8)According to the New American Economy, WES, and MPI report using data from 2009 to 2013, 15 percent of immigrants with undergraduate degrees in medical health sciences and services were either underemployed or unemployed.
 (9)According to the New American Economy, WES, and MPI, underemployment of immigrants—highly skilled immigrants who are working in lower skilled occupations—results in an estimated loss of $10.2 billion in tax revenue at the Federal, State, and local levels.
 (10)According to Upwardly Global and the Welcome Back Initiative, with proper guidance and support, underemployed, skilled immigrants typically increase their income by 215 percent to 900 percent.
 (11)According to the Brookings Institution and the Partnership for a New American Economy, immigrants working in the health workforce are, on average, better educated than United States-born workers in the health workforce.
			3.Grants for career support for skilled, internationally educated health professionals
 (a)AuthorityThe Secretary of Health and Human Services acting through the Bureau of Health Workforce of the Health Resources and Services Administration, the Director of the National Institute on Minority Health and Health Disparities of the National Institutes of Health, or the Deputy Assistant Secretary for Minority Health (in this section referred to as the Secretary) may award 5 grants to eligible entities for career support for skilled, internationally educated health professionals, as described in subsection (c).
 (b)EligibilityTo be eligible to receive a grant under this section, an entity shall— (1)be a clinical, public health, or health services organization, a community-based or nonprofit entity, an academic institution, a faith-based organization, a State, county, or local government, an Area Health Education Center, or another entity determined appropriate by the Secretary; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Authorized activitiesSubject to the requirement in subsection (d), a grant awarded under this section shall be used— (1)to provide services to assist unemployed and underemployed skilled immigrants, residing in the United States, who have legal, permanent work authorization and who are internationally educated health professionals—
 (A)to enter into the United States health workforce with employment matching their health professional skills and education; and
 (B)to advance in employment to positions that better match their health professional expertise and education;
 (2)to provide training opportunities to reduce barriers to entry and advancement in the health workforce for skilled, internationally educated immigrants;
 (3)to educate employers regarding the abilities and capacities of internationally educated health professionals;
 (4)to assist in the evaluation of the foreign credentials of skilled, internationally educated health professionals; and
 (5)to facilitate access to contextualized and accelerated courses on English as a second language for skilled, internationally educated health professionals.
				(d)Service period
 (1)In generalAs a condition on receipt of a grant under this section, an eligible entity shall agree to require each health professional or immigrant receiving assistance pursuant to the grant (as described in paragraph (1), (2), (4), or (5) of subsection (c)) to commit to provide health care services to a medically underserved community for a service period determined under paragraph (2).
 (2)Duration of service periodThe duration of service period under paragraph (1) for an individual— (A)shall not exceed 1 year; and
 (B)shall be determined by the eligible entity receiving the grant under this section, in consultation with the Secretary.
 (3)Remedies for breach of service commitmentThe Secretary shall determine the remedies to be made applicable in agreements pursuant to paragraph (1) for the breach by an individual of the service commitment required by such paragraph.
 (e)Period of a grantThe period of a grant under this section shall be 3 years. (f)Grantee evaluationAn eligible entity receiving a grant under this section shall use amounts provided through the grant—
 (1)to measure the impacts of activities funded through the grant over the 3-year grant period; and (2)to submit a reports to the Secretary on the results of such measurements.
 (g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $4,500,000 for the period of fiscal years 2019 through 2021.
			4.Grant for data collection system
 (a)AuthorityThe Secretary of Health and Human Services acting through the Bureau of Health Workforce of the Health Resources and Services Administration, the Director of the National Institute on Minority Health and Health Disparities of the National Institutes of Health, or the Deputy Assistant Secretary for Minority Health (in this section referred to as the Secretary) may award 1 grant to an entity to establish, improve, or maintain a data collection system to analyze and track the outcomes of programs in the United States (including those funded under section 3) for career support for skilled, internationally educated health professionals.
 (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $250,000 for the period of fiscal years 2019 through 2021.
 5.DefinitionsIn this Act: (1)The term health professional means an individual trained for employment in the field of public health, health management, dentistry, health administration, medicine, nursing, pharmacy, psychology, social work, psychiatry, other mental and behavioral health, allied health, community health or wellness (including fitness and nutrition), or other fields as determined appropriate by the Secretary.
 (2)The term internationally educated means having obtained an educational degree outside of the United States. (3)The term medically underserved community has the meaning given to that term in section 799B of the Public Health Service Act (42 U.S.C. 295p).
 (4)The term underemployed means being employed at less skilled tasks than an employee’s training or abilities would otherwise permit.
			